Exhibit 10.2

 



ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is being made and entered into as of
May 27, 2015, by and among LONG ISLAND ICED TEA CORP., a Delaware corporation
(“Holdco”), PHILIP THOMAS, on behalf of the members of Long Island Brand
Beverages LLC (the “Members”), in his capacity as the LIBB Representative under
the Merger Agreement (as defined below) and herein (the “LIBB Representative”),
and not in his personal capacity, and CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as escrow agent (the “Escrow Agent”). Capitalized terms used herein
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Merger Agreement.

 

WHEREAS, Holdco has entered into the Agreement and Plan of Reorganization
(“Merger Agreement”), dated as of December 31, 2014 and amended as of April 23,
2015, by and among Cullen Agricultural Holding Corp., a Delaware corporation
(“Parent”), Holdco, Cullen Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of Holdco (“Parent Merger Sub”), LIBB Acquisition Sub, LLC, a
New York limited liability company and wholly owned subsidiary of Holdco
(“Company Merger Sub”), Long Island Brand Beverages LLC, a New York limited
liability company (the “Company”), and Phil Thomas (“Thomas”) and Thomas Panza
(“Panza” and together with Thomas, the “Founders”);

 

WHEREAS, pursuant to the Merger Agreement, (i) Parent Merger Sub will merge with
and into Parent, with Parent being the surviving entity and the stockholders of
Parent receiving one share of common stock, par value $0.0001 per share, of
Holdco (together with any securities issued in exchange therefore or in respect
thereof, “Holdco Common Stock”) for every 15 shares of common stock, par value
$0.0001 per share, of Parent held by them, and (ii) Company Merger Sub will
merge with and into the Company, with the Company being the surviving entity and
the Members receiving shares of Holdco Common Stock, as a result of which Parent
and the Company will become wholly owned subsidiaries of Holdco and Holdco will
become a public company;

 

WHEREAS, pursuant to the Merger Agreement, (i) Parent, Surviving Pubco and the
Surviving Subsidiaries and their respective successors and permitted assigns
(the “Parent Indemnitees”) are entitled to be indemnified in certain respects by
the Members and (ii) the consideration payable to the Members is subject to
downward adjustment based on the working capital of Parent and the Company at
the Closing;

 

WHEREAS, the parties desire to establish segregated escrow funds as collateral
security and the sole remedy for the Members’ indemnification obligations under
the Merger Agreement and as the sole means of providing for any such downward
working capital adjustment;

 

WHEREAS, Paul Vassilakos has been appointed as the sole member of the Committee
under the Merger Agreement and herein (the “Committee”); and

 

WHEREAS, (i) the LIBB Representative has been designated pursuant to the Merger
Agreement as each Signing Member’s representative and agent to represent all of
the Signing Members, and to act on their behalf for purposes of this Agreement,
and (ii) the Committee has been designated pursuant to the Merger Agreement to
act on behalf of Parent and Holdco to take all necessary actions and make all
decisions pursuant to this Agreement after the Closing.

 



 

 

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            (a)          Concurrently with the execution hereof, each of the
Signing Members (or the LIBB Representative or Holdco, on their behalf) is
delivering to the Escrow Agent, to be held in escrow pursuant to the terms of
this Agreement, (i) a stock certificate for the number of shares of Holdco
Common Stock set forth in a written notice delivered by the LIBB Representative
to the Escrow Agent and the Committee prior to the date hereof, to be held by
the Escrow Agent as collateral security and the sole remedy for the Members’
indemnification obligations under the Merger Agreement, all such certificates
together representing 500,000 shares of Holdco Common Stock in the aggregate
(the “Indemnity Escrow Shares”), and (ii) a stock certificate for the number of
shares of Holdco Common Stock set forth in a written notice delivered by the
LIBB Representative to the Escrow Agent and the Committee prior to the date
hereof, to be held by the Escrow Agent as the sole means of providing for any
downward working capital adjustment under the Merger Agreement, all such
certificates together representing 66,667 shares of Holdco Common Stock in the
aggregate (the “Adjustment Escrow Shares,” and together with the Indemnity
Escrow Shares, the “Escrow Shares”), each issued in the name of such Member
representing a portion of the Holdco Common Stock issued to such Member pursuant
to the Merger Agreement, together with three (3) assignments (separate from
certificate) executed in blank by such Member, with medallion signature
guarantees. The Indemnity Escrow Shares so delivered by the Sellers to the
Escrow Agent are herein referred to in the aggregate as the “Indemnity Escrow
Fund” and the Adjustment Escrow Shares so delivered by the Sellers to the Escrow
Agent are herein referred to in the aggregate as the “Adjustment Escrow Fund.”
The Indemnity Escrow Fund and the Adjustment Escrow Fund together are herein
referred to in the aggregate as the “Escrow Fund.” The Signing Members and any
Permitted Transferees (as defined below), for as long as they continue to own
any portion of the Escrow Fund, are referred to herein as the “Owners.” The
Escrow Agent shall maintain a separate account for each Owner’s portion of the
Indemnity Escrow Fund and for each Owner’s portion of the Adjustment Escrow
Fund.

 

(b)        The LIBB Representative (on behalf of the Members) and the Committee
(on behalf of the Parent Indemnitees) hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
agrees to act as escrow agent and to hold, safeguard and disburse the Escrow
Fund pursuant to the terms and conditions hereof. The Escrow Agent shall treat
the Escrow Fund as a trust fund in accordance with the terms of this Agreement
and not as the property of Holdco. The Escrow Agent’s duties hereunder shall
terminate upon its distribution of the entire Escrow Fund in accordance with
this Agreement.

 

(c)        Except as herein provided, the Owners shall retain all of their
rights as stockholders of Holdco with respect to shares of Holdco Common Stock
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their shares of Holdco Common Stock included in the Escrow Fund.

 



-2-

 

 

(d)        During the Escrow Period, all dividends payable with respect to the
shares of Holdco Common Stock included in the Escrow Fund shall be paid by
Holdco directly to the Owners (or if received by the Escrow Agent, promptly
forwarded to the Owners (as directed by the LIBB Representative), except that
any dividends payable in stock or other securities (“Securities Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Indemnity Escrow Fund” shall be deemed to
include the Securities Dividends distributed thereon, if any, and the
“Adjustment Escrow Fund” shall be deemed to include the Securities Dividends
distributed thereon, if any.

 

(e)        During the Escrow Period, except to the Parent Indemnitees as
provided herein or with the prior written consent of Holdco, no sale, transfer
or other disposition may be made of any or all of the shares of Holdco Common
Stock in the Escrow Fund except (i) to a Permitted Transferee (as hereinafter
defined), (ii) by virtue of the laws of descent and distribution upon death of
any Owner, or (iii) pursuant to a qualified domestic relations order; provided,
however, that such permissive transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall include: (x) members of an Owner’s Immediate Family (as
hereinafter defined); (y) an entity in which (A) an Owner and/or members of an
Owner’s Immediate Family directly or indirectly beneficially own 100% of such
entity’s voting and non-voting equity securities, or (B) an Owner and/or a
member of such Owner’s Immediate Family is a general partner and in which such
Owner and/or members of such Owner’s Immediate Family directly or indirectly
beneficially own 100% of all capital accounts of such entity; and (z) a
revocable trust established by an Owner during his lifetime for the benefit of
such Owner or for the exclusive benefit of all or any of such Owner’s Immediate
Family. As used in this Agreement, the term “Immediate Family” means, with
respect to any Owner, a spouse, parents, lineal descendants, the spouse of any
lineal descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the Owner). In connection
with and as a condition to each permitted transfer, the Permitted Transferee
shall deliver to the Escrow Agent an assignment (separate from certificate)
executed by the transferring Owner, with medallion signature guaranty, or where
applicable, an order of a court of competent jurisdiction, evidencing the
transfer of shares to the Permitted Transferee, together with three (3)
assignments (separate from certificate) executed in blank by the Permitted
Transferee, with medallion signature guaranties, with respect to the shares
transferred to the Permitted Transferee. Upon receipt of such documents, the
Escrow Agent shall deliver to Holdco’s transfer agent the original stock
certificate out of which the assigned shares are to be transferred, together
with the executed assignment separate from certificate executed by the
transferring Owner, or a copy of the applicable court order, and shall request
that Holdco issue new certificates representing (x) the number of shares, if
any, that continue to be owned by the transferring Owner, and (y) the number of
shares owned by the Permitted Transferee as the result of such transfer. Holdco,
the transferring Owner and the Permitted Transferee shall cooperate in all
respects with the Escrow Agent in documenting each such transfer and in
effectuating the result intended to be accomplished thereby. During the Escrow
Period, no Owner shall pledge or grant a security interest in such Owner’s
shares of Holdco Common Stock included in the Escrow Fund or grant a security
interest in such Owner’s rights under this Agreement.

 



-3-

 

 

2.             (a)          The Committee, on behalf of the Parent Indemnitees,
may make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Indemnity Escrow Fund by giving notice (a
“Notice”) to the LIBB Representative (with a copy to the Escrow Agent)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Merger Agreement which it asserts has been breached
or otherwise entitles the Parent Indemnitees to indemnification, (ii) in
reasonable detail, the nature and actual or estimated dollar amount of any
Indemnification Claim, and (iii) whether the Indemnification Claim results from
a Third Party Claim against Parent Indemnitees; provided, that the copy provided
to the Escrow Agent may be redacted for confidential, proprietary or privileged
information. The Committee also shall deliver to the Escrow Agent (with a copy
to the LIBB Representative (and affirmatively confirm receipt by the LIBB
Representative)), concurrently with its delivery to the Escrow Agent of the
Notice, a certification as to the date on which the Notice was delivered to the
LIBB Representative.

 

(b)           If the LIBB Representative shall give a notice to the Committee
(with a copy to the Escrow Agent) (a “Counter Notice”), within 30 days following
the date of receipt by the LIBB Representative of the Notice, disputing whether
the Indemnification Claim is indemnifiable under the Merger Agreement, the
Committee and the LIBB Representative shall attempt to resolve such dispute by
voluntary settlement as provided in paragraph 2(c) below. If no Counter Notice
with respect to an Indemnification Claim is received by the Escrow Agent from
the LIBB Representative within such 30-day period, the Indemnification Claim
shall be deemed to be an Established Claim (as hereinafter defined) for purposes
of this Agreement.

 

(c)           If the LIBB Representative delivers a Counter Notice to the Escrow
Agent, the Committee and the LIBB Representative shall, during the period of 30
days following the delivery of such Counter Notice or such greater period of
time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Counter Notice was
given. If the Committee and the LIBB Representative shall reach a settlement
with respect to any such dispute, they shall jointly deliver written notice of
such settlement to the Escrow Agent specifying the terms thereof. If the
Committee and the LIBB Representative shall be unable to reach a settlement with
respect to a dispute, such dispute shall be resolved by arbitration pursuant to
paragraph 2(d) below.

 

(d)           If the Committee and the LIBB Representative cannot resolve a
dispute prior to expiration of the 30-day period referred to in paragraph 2(c)
above (or such longer period as the parties may have agreed to in writing), then
such dispute shall be submitted (and either party may submit such dispute) for
arbitration in accordance with Section 10. For the avoidance of doubt, nothing
in this Section 2 will affect the rights and obligations of the parties with
respect to Third Party Claims under Section 7.2 of the Merger Agreement.

 

(e)           As used in this Agreement, “Established Claim” means any
(i) direct Indemnification Claim deemed established pursuant to the last
sentence of paragraph 2(b) above, (ii) direct Indemnification Claim resolved in
favor of Parent Indemnitees by settlement pursuant to paragraph 2(c) above,
resulting in a dollar award to Parent Indemnitees, (iii) direct Indemnification
Claim established by the decision of an arbitrator pursuant to paragraph 2(d)
above, resulting in a dollar award to Parent Indemnitees, (iv) Third Party Claim
that has been sustained by a final determination (after exhaustion of any
appeals) of a court of competent jurisdiction, or (v) Third Party Claim that the
Committee and the Representative have jointly notified the Escrow Agent has been
settled in accordance with the provisions of the Merger Agreement; provided,
however, that an Indemnification Claim shall not be deemed an Established Claim
to the extent that no amount is payable pursuant to Section 7.4(b) of the Merger
Agreement.

 



-4-

 

 

(f)            (i)      Promptly after an Indemnification Claim becomes an
Established Claim, the Committee and the LIBB Representative shall jointly
deliver a notice to the Escrow Agent (a “Joint Notice”) directing the Escrow
Agent to pay to Parent Indemnitees, and the Escrow Agent promptly shall pay to
Parent Indemnitees, an amount equal to the aggregate dollar amount of the
Established Claim (or, if at such time there remains in the Escrow Fund less
than the full amount so payable, the full amount remaining in the Escrow Fund).

 

(ii)     Payment of an Established Claim shall be made from the Indemnity Escrow
Fund pro rata from the Indemnity Escrow Fund account maintained on behalf of
each Owner. For purposes of each payment, the shares of Holdco Common Stock
shall be valued at the Fair Market Value (as defined below). However, in no
event shall the Escrow Agent be required to calculate Fair Market Value or make
a determination of the number of shares to be delivered to Holdco in
satisfaction of any Established Claim; rather, such calculation shall be
included in and made part of the Joint Notice. The Escrow Agent shall transfer
to the Parent Indemnitees out of the Indemnity Escrow Fund that number of shares
of Holdco Common Stock necessary to satisfy each Established Claim, as set out
in the Joint Notice. Any dispute between the Committee and the LIBB
Representative concerning the calculation of Fair Market Value or the number of
shares necessary to satisfy any Established Claim, or any other dispute
regarding a Joint Notice, shall be resolved between the Committee and the LIBB
Representative in accordance with the procedures specified in paragraph 2(d)
above, and shall not involve the Escrow Agent. Each transfer of shares in
satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to Holdco one or more stock certificates held in each Owner’s
Indemnity Escrow Fund account evidencing not less than such Owner’s pro rata
portion of the aggregate number of shares specified in the Joint Notice,
together with assignments (separate from certificate) executed in blank by such
Owner and completed by the Escrow Agent in accordance with instructions included
in the Joint Notice. Upon receipt of the stock certificates and assignments,
Holdco shall deliver to the Escrow Agent new certificates representing the
number of shares owned by each Owner after such payment. The parties hereto
(other than the Escrow Agent) agree that the foregoing right to make payments of
Established Claims in shares of Holdco Common Stock may be made notwithstanding
any other agreements restricting or limiting the ability of any Owner to sell
any shares of Holdco stock or otherwise. The Committee and the LIBB
Representative shall be required to exercise utmost good faith in all matters
relating to the preparation and delivery of each Joint Notice. As used herein,
“Fair Market Value” means the volume-weighted average price for a share of
Holdco Common Stock, as reported by Bloomberg, L.P. (or, if Bloomberg ceases to
publish such price, any successor service reasonably chosen by Holdco), for the
twenty (20) consecutive trading days ending on the trading day immediately prior
to the Measurement Date, or if such volume-weighted average price is
unavailable, the average of the closing sale price of one share of Holdco Common
Stock for such period as reported on the primary exchange on which Holdco Common
Stock is traded or reported, or if such closing sale price is unavailable, the
average of the closing bid price of one share of Holdco Common Stock for such
period as reported by the OTCBB. As used herein, “Measurement Date” means (x)
the day an Established Claim is paid with respect to Indemnification Claims paid
on or before the Escrow Termination Date and (y) the Escrow Termination Date
with respect to shares constituting the Pending Claims Reserve.

 



-5-

 

 

(iii)             Notwithstanding anything herein to the contrary, at such time
as an Indemnification Claim has become an Established Claim, the LIBB
Representative shall have the right, in its sole discretion, to substitute for
any or all of the shares of Holdco Common Stock that otherwise would be paid in
satisfaction of such claim (such amount of shares actually substituted, the
“Claim Shares”), cash in an amount equal to the Fair Market Value of the Claim
Shares (“Substituted Cash”). In such event (i) the Joint Notice shall include a
statement describing the substitution of Substituted Cash for the Claim Shares,
and (ii) substantially contemporaneously with the delivery of such Joint Notice,
the LIBB Representative shall cause currently available funds to be delivered to
the Escrow Agent in an amount equal to the Substituted Cash. Upon receipt of
such Joint Notice and Substituted Cash, the Escrow Agent shall (y) in payment of
the Established Claim described in the Joint Notice, deliver the Substituted
Cash to the Parent Indemnitees in lieu of the Claim Shares in which they were
paid (along with any shares of Holdco Common Stock other than Claim Shares used
to satisfy the claim), and (z) cause the Claim Shares to be returned to the
Owners, as directed by the LIBB Representative (which will be based on the
portion of Substituted Cash provided by each Owner, which is not required to be
pro rata based on their ownership of the Escrow Fund as of the date of this
Agreement).

 

3.             (a)    On the first Business Day after the Escrow Termination
Date, upon receipt of a Joint Notice, the Escrow Agent shall distribute and
deliver to each Owner certificates representing shares of Holdco Common Stock
then in such Owner’s account in the Escrow Fund equal to the original number of
shares placed in such Owner’s account less that number of shares in such Owner’s
account equal to the sum of (i) the number of shares applied in satisfaction of
Indemnification Claims made prior to that date or released as Claim Shares
pursuant to Section 2(f)(iii) and (ii) the number of shares in the Pending
Claims Reserve allocated to such Owner’s account, as provided in the following
sentence. If, at such time, there are any Indemnification Claims with respect to
which Notices have been received, but in respect of which the Escrow Agent has
not been notified that such claim has been resolved pursuant to Section 2
hereof, or in respect of which the Escrow Agent has not been notified of a
settlement or notified of, and received a copy of, a final determination (after
exhaustion of any appeals) by a court of competent jurisdiction, as the case may
be (in any such case, “Pending Claims”), and which, if resolved or finally
determined in favor of the Parent Indemnitees, would result in a payment to the
Parent Indemnitees, the Escrow Agent shall retain in the Pending Claims Reserve
that number of shares of Holdco Common Stock having a Fair Market Value equal to
the dollar amount for which indemnification is sought in such Indemnification
Claim, allocated pro rata from the account maintained on behalf of each Owner.
The Committee and the LIBB Representative shall certify to the Escrow Agent the
Fair Market Value to be used in calculating the Pending Claims Reserve and the
number of shares of Holdco Common Stock to be retained therefor. If any Pending
Claim is or thereafter becomes an Established Claim, the Committee and the LIBB
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to deliver to Holdco the number of shares in the Pending Claims
Reserve in respect thereof determined in accordance with paragraph 2(f) above
and to deliver to each Owner the remaining shares in the Pending Claims Reserve
allocated to such Pending Claim, all as specified in a Joint Notice. If any
Pending Claim is resolved against Holdco, the Committee and the LIBB
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner its pro rata portion of the number of shares
allocated to such Pending Claim in the Pending Claims Reserve.

 



-6-

 

 

(b)        As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of shares of Holdco Common Stock in
the Indemnity Escrow Fund having a Fair Market Value equal to the sum of the
aggregate dollar amounts claimed to be due with respect to all Pending Claims
(as shown in the Notices of such Claims).

 

4.             Not later than three (3) Business Days after (i) if there are no
Items of Dispute, the thirtieth (30th) calendar day after the Independent
Parties’ receipt of the Closing Net Working Capital Statement, or (ii) if there
are Items of Dispute, the day such Items of Dispute are finally resolved in
accordance with the Section 1.5(d) of the Merger Agreement, the Committee and
the LIBB Representative shall deliver a joint notice (the “Adjustment Notice”)
to the Escrow Agent instructing the Escrow Agent to, and the Escrow Agent shall,
(i) transfer to Holdco the aggregate number of Adjustment Escrow Shares
determined under Section 1.5(d)(iv) of the Merger Agreement, pro rata from each
Owner’s Adjustment Escrow Fund account (or, if at such time there remains in the
Adjustment Escrow Fund less than such number of shares, the full number of
shares remaining in the Adjustment Escrow Fund), and (ii) thereafter distribute
and deliver to each Owner certificates representing any shares of Holdco Common
Stock remaining in such Owner’s Adjustment Escrow Fund account. However, in no
event shall the Escrow Agent be required to calculate the number of Adjustment
Escrow Shares to be transferred to Holdco under Section 1.5(d)(iv) of the Merger
Agreement, which amounts shall be set forth in the Adjustment Notice. Each
transfer of Adjustment Escrow Shares to Holdco shall be made by the Escrow Agent
delivering to Holdco one or more stock certificates held in each Owner’s
Adjustment Escrow Fund account evidencing not less than such Owner’s pro rata
portion of the aggregate number of shares specified in the Adjustment Notice,
together with assignments (separate from certificate) executed in blank by such
Owner and completed by the Escrow Agent in accordance with instructions included
in the Adjustment Notice. Upon receipt of the stock certificates and
assignments, Holdco shall deliver to the Escrow Agent for distribution to the
Owners in accordance with this Section 4 new certificates representing the
number of shares owned by each Owner after such transfer.

 

5.             Notwithstanding anything to the contrary contained in this
Agreement, no portion of the Escrow Fund shall be issued and delivered to any
Owner until such time as the Company Certificates representing the Company
Membership Units in respect of which the Escrow Shares were initially issued
shall have been surrendered as provided by Section 1.6 of the Merger Agreement
(or an affidavit in lieu thereof shall have been delivered as provided by
Section 1.8 of the Merger Agreement). In the event a distribution of a portion
of the Escrow Fund is to be made prior to such surrender, the portion of the
Escrow Fund to which the Owner is otherwise entitled shall be delivered in trust
to Holdco, which shall hold such portion of the Escrow Fund pending surrender of
such Company Certificates or expiration of any period resulting in escheatment
or forfeiture of same.

 

6.             The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Holdco and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.

 



-7-

 

 

7.             (a) The Escrow Agent undertakes to perform only such duties as
are expressly set forth herein. It is understood that the Escrow Agent is not a
trustee or fiduciary and is acting hereunder merely in a ministerial capacity.

 

(b)         The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(c)         The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Parent Indemnitees pursuant to the terms of this
Agreement or, if such notice is disputed by the Committee or the LIBB
Representative, the settlement with respect to any such dispute, whether by
virtue of joint resolution, arbitration or determination of a court of competent
jurisdiction, is to pay to Parent Indemnitees the amount specified in such
notice, and the Escrow Agent shall have no duty to determine the validity,
authenticity or enforceability of any specification or certification made in
such notice.

 

(d)         The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e)         The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the LIBB Representative. If no new escrow agent is so appointed
within the 60 day period following the giving of such notice of resignation, the
Escrow Agent may deposit the Escrow Fund with any court of competent
jurisdiction that it reasonably deems appropriate.

 



-8-

 

 

(f)          The Escrow Agent shall be indemnified and held harmless by Holdco
and the Members from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Fund held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent or its affiliates. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in the any
state or federal court located in New York County, State of New York.
Notwithstanding the foregoing, solely as between Holdco and the LIBB
Representative on behalf of the Members, each of the Members shall be
indemnified and held harmless by Holdco from and against any and all losses,
damages, liability, costs and expenses (including without limitation reasonable
legal fees) incurred or suffered by such Member that arises out of or relates to
it obligation to indemnify the Escrow Agent pursuant to this Section 7(f).

 

(g)         The Escrow Agent shall be entitled to reasonable compensation from
Holdco for all services rendered by it hereunder in accordance with the amounts
set forth on Schedule A hereto. The Escrow Agent shall also be entitled to
reimbursement from Holdco for all reasonable documented out-of-pocket expenses
paid or incurred by it in the administration of its duties hereunder including,
but not limited to, all counsel, advisors’ and agents’ fees and disbursements
and all taxes or other governmental charges.

 

(h)         From time to time on and after the date hereof, the Committee and
the LIBB Representative shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(i)          Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own or its affiliates’
gross negligence or its own or its affiliates’ willful misconduct.

 

8.             This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

 

9.             This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by Holdco,
the Committee, the LIBB Representative and the Escrow Agent.

 



-9-

 

 

10.           All disputes arising under this Agreement between the Committee,
Holdco and the LIBB Representative, including a dispute arising from a party’s
failure or refusal to sign a Joint Notice (any of the foregoing, a “Dispute”),
shall be submitted to arbitration to the American Arbitration Association
(“AAA”) in New York, New York and finally settled under the AAA Commercial
Arbitration Rules (the “Rules”), unless otherwise agreed, by an arbitral
tribunal composed of three (3) arbitrators, at least one (1) of whom shall be an
attorney experienced in corporate transactions, appointed by agreement of the
parties to such Dispute in accordance with said Rules. In the event such parties
fail to agree upon a panel of arbitrators from the first list of potential
arbitrators proposed by the AAA, the AAA will submit a second list in accordance
with such Rules. In the event such parties shall have failed to agree upon a
full panel of arbitrators from such second list, any remaining arbitrators to be
selected shall be appointed by the AAA in accordance with such Rules. If at the
time of the arbitration the parties to such Dispute agree in writing to submit
the dispute to a single arbitrator, such single arbitrator shall be appointed by
agreement of such parties in connection with the foregoing procedure or failing
such agreement by the AAA in accordance with such Rules. All arbitrators shall
be neutral arbitrators and subject to the Rules. The arbitrators shall apply the
laws of the State of New York, shall not have the authority to add to, detract
from, or modify any provision hereof. To the extent that the Rules and this
Agreement are in conflict, the terms of this Agreement shall control. A decision
by a majority of the arbitrators shall be final, conclusive and binding and may
be entered and enforced in any court of competent jurisdiction. The arbitrators
shall deliver a written and reasoned award with respect to the dispute to each
of the parties to the dispute, difference, controversy or claim, who shall
promptly act in accordance therewith. Time is of the essence and the proceedings
shall be streamlined and efficient. The arbitration proceedings conducted
pursuant hereto shall be confidential. No party shall disclose any information
about the arbitration proceedings or the evidence adduced by the other parties
in any arbitration proceeding or about documents provided by the other parties
in connection with the arbitration proceeding except in the course of a
judicial, regulatory or arbitration proceeding or as may be requested by a
governmental authority or as required or advisable under law or exchange rules.
Before making any disclosure permitted by the preceding sentence, the party
intending to make such disclosure shall give the other parties reasonable
written notice of the intended disclosure. The parties shall sign, and the
arbitrator, expert witnesses and stenographic reporters shall be asked to sign,
appropriate non-disclosure agreements or orders in order to effectuate this
Agreement of the parties as to confidentiality. The provisions of this Section
10 may be enforced in any court having jurisdiction over the award or any of the
parties or any of their respective assets, and judgment on the award (including
equitable remedies) granted in any arbitration hereunder may be entered in any
such court. Nothing contained in this Section10 shall prevent any party from
seeking injunctive or other equitable relief from any court of competent
jurisdiction, without the need to resort to arbitration.

 

11.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without giving effect to its choice of
law principles). Subject to paragraph 10, each party hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court located in the
county of New York, State of New York in respect of any action, suit or
proceeding arising in connection with this Agreement and the transactions
contemplated hereby, and agrees that any such action, suit or proceeding shall
be brought only in such court (and waives any objection based on forum non
conveniens or any other objection to venue therein); provided, however, that
such consent to jurisdiction is solely for the purpose referred to in this
paragraph 11 and shall not be deemed to be a general submission to the
jurisdiction of said courts or in the State of New York other than for such
purpose. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
paragraph 13. Such service of process shall have the same effect as if the party
being served were a resident of the State of New York and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to service process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts.

 



-10-

 

 

12.           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

13.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier with affirmative
confirmation of receipt and confirmed by mail (registered or certified mail,
postage prepaid, return receipt requested), to the respective parties as
follows:

 

A.If to the LIBB Representative, to it at:

 

Philip Thomas
c/o Long Island Brand Beverages LLC
P.O. Box 845
Long Beach, New York 11561
Telephone:
Facsimile:
E-mail:

 

with a copy to:

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attention: Sarah Williams
Telephone: (212) 370-1300
Facsimile: (212) 370-7889
Email: swilliams@egsllp.com

 

B.If to Holdco or the Committee, to it at:

 

Paul Vassilakos
180 Madison Avenue
Suite 1702
New York, N.Y. 10016
Telephone:
Facsimile:
E-mail:

 



-11-

 

 

with a copy to:

Graubard Miller
405 Lexington Avenue, 11th Floor
New York, N.Y. 10174
Attention: David Alan Miller, Esq.
Telephone: (212) 818-8800
Facsimile: (212) 818-8881
Email: dmiller@graubard.com

 

C.If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Telecopier No.: 212-509-5150

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 

14.           This Agreement and the rights and obligations hereunder may not be
assigned without the prior written consent of each of the parties hereto;
provided, however, that if (a) the LIBB Representative is replaced in accordance
with the terms of the Merger Agreement, the replacement LIBB Representative
shall automatically become a party to this Agreement as if it were the original
LIBB Representative hereunder upon providing (i) written notice to the Escrow
Agent and the Committee of such replacement and accepting its rights and
obligations under this Agreement and (ii) the Escrow Agent with any
documentation reasonably required by the Escrow Agent from such replacement LIBB
Representative to comply with applicable law and the Escrow Agent’s internal
procedures or (b) the Committee is replaced in accordance with the terms of the
Merger Agreement, the replacement Committee shall automatically become a party
to this Agreement as if it were the original Committee hereunder upon providing
(i) written notice to the Escrow Agent and the LIBB Representative of such
replacement and accepting its rights and obligations under this Agreement and
(ii) the Escrow Agent with any documentation reasonably required by the Escrow
Agent from such replacement Committee to comply with applicable law and the
Escrow Agent’s internal procedures. This Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

 

15.           In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or entities or circumstances will be interpreted so as reasonably to
effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 



-12-

 

 

16.           No failure or delay on the part of any party hereto in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor will any single or partial exercise of any
such right preclude any other (or further) exercise thereof or of any other
right. All rights and remedies existing under this Agreement are cumulative to,
and not exclusive to or exclusive of, any rights or remedies otherwise available
to a party hereunder.

 

17.           The terms and provisions of this Agreement (including the Exhibits
hereto, which are hereby incorporated by reference herein) constitute the entire
agreement between the Escrow Agent and the other parties hereto with respect to
the subject matter hereof. Notwithstanding the foregoing, as between Holdco, the
Committee and the LIBB Representative, the terms of the Merger Agreement shall
control and govern over the terms of this Agreement in the event of any conflict
or inconsistency between this Agreement and the Merger Agreement. The actions of
the Escrow Agent shall be governed solely by this Agreement.

 

18.           (a)          If this Agreement requires a party to deliver any
notice or other document, and such party refuses to do so, the matter shall be
submitted to arbitration pursuant to paragraph 10 of this Agreement.

 

(b)          All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and payable to
Holdco.

 

(c)          This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original instrument and all of which together shall
constitute a single agreement.

 

[Signatures are on following page]

 

 



-13-

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Escrow
Agreement as of the date first above written.

 



  HOLDCO:       LONG ISLAND ICED TEA CORP.           By: /s/ Philip Thomas  
Name: Philip Thomas   Title: Chief Executive Officer               THE LIBB
REPRESENTATIVE:           /s/ Philip Thomas   Phil Thomas, in his capacity as
the LIBB
Representative under the Merger Agreement on
behalf of the Members, and not in his personal
capacity           THE ESCROW AGENT:       CONTINENTAL STOCK TRANSFER &   TRUST
COMPANY           By: /s/ Robert McMonagle   Name: Robert McMonagle   Title:   
Vice President



  



-14-

 

  

Schedule A
Escrow Agent Fee Schedule

 

 

 

Item Amount Review of the Agreement $1500 Any subsequent review if the Agreement
is extended $1500 Monthly fee during the Escrow Period $500

 

 



-15-

